Citation Nr: 1138840	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and W. R.




ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to December 1969.  He was awarded a Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In the January 2009 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation, effective from January 14, 2008.  The Veteran appealed the assigned evaluation.  

By the way of a July 2009 rating decision, the RO increased the assigned evaluation from 10 to 50 percent disabling for PTSD, effective from January 14, 2008.  Since the rating remains less than the maximum available schedular benefit awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Veteran testified before the undersigned during a Board videoconference.  A copy of the hearing transcript has been associated with the claims.  Since that hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

During the May 2011 Board videoconference hearing, the Veteran testified that he is unemployable due to his PTSD disability during a May 2011 Board videoconference hearing.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  While the RO denied the Veteran's claim for TDIU in an August 2010 rating decision, in light of the decision below to increase the Veteran's PTSD to 70 percent, and for the reasons set forth in the remand section of this decision, TDIU remains part and parcel of such claim and is currently on appeal. 

The issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is manifested by symptoms of depressed mood, intrusive thoughts, anger with episodes of violence, irritability, panic attacks, attention disturbance, avoidance behavior, social isolation, occasional suicidal thoughts, and short-term memory impairment, and deficiencies in the areas of work, family relations, and mood. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met during the entire period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in July 2008 and December 2009 in which the examiners addressed the severity of the Veteran's PTSD.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Legal Criteria

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational or school functioning.  See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Analysis

In this case, the Veteran seeks a higher initial evaluation for his PTSD.  A review of the record shows that his PTSD has been evaluated twice by VA and he has sought VA mental health treatment throughout the entire period under appeal.  

VA treatment records show that the Veteran first sought mental health treatment in 2007.  Subsequent treatment records show that he complained of anger management, recurrent nightmares, flashbacks, and intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, insomnia, and irritability.   

The Veteran was first evaluated by VA in July 2008 in conjunction with his claim for service connection for PTSD.  In that examination report, the examiner noted that the Veteran complained of depressed mood, lack of motivation, isolation from others, diminished interest in activities, insomnia, feeling worthless, diminished ability to concentrate, recurrent thoughts of death without specific plan or intent, flashbacks, recurrent intrusive thoughts, and irritability.  The Veteran reported that he has been married to his wife for 37 years and they have four children and several grandchildren.  The Veteran stated that his family is his main social outlet, and he feels that his PTSD symptomatology impacts the quality of his relationship with his family. 

On mental status examination, the July 2008 VA examiner observed that the Veteran had appropriate dress and behavior during the examination, but his rapport was sometimes unconformable and he nervous throughout the interview.  His speech and thought process were goal directed.  His mood was dysphoric, anxious, and angry, and his affect was congruent with his mood.  There was no evidence of any psychomotor abnormalities, memory defects, psychosis, or obsessive compulsive behavior.  It was noted that the Veteran's insight was limited with reflection and self-awareness.  A diagnosis of PTSD, moderate, was provided and the examiner opined that the Veteran's symptomatology caused him reduced reliability and productivity.  A GAF scaled score of 52 was assigned.  

Subsequent VA treatment records show that the Veteran continued to seek mental health treatment.  These treatment records show that the Veteran reported increased social isolation and difficulty with anger management, including episodes of violence.  He was assigned a GAF scaled score between 50 and 55 throughout this period. 

The Veteran was afforded a second VA psychiatric examination in December 2009.  In that examination report, the examiner noted that the Veteran complained of chronic and severe problems with sleep impairment, fatigue, nightmares, intrusive thoughts, anger management, anxiety, tension, worry, social withdrawal, interpersonal conflict, depressed mood, poor self-esteem, suicidal thoughts, violent thoughts, poor concentration and memory problems.  The Veteran reported that he has been arrested twice for fighting and disorderly conduct.  He felt that he had a distant relationship with his wife and children, and that he has little social interaction in the past few years. 

On mental status examination, the VA examiner observed that the Veteran was oriented, appropriately dressed and groomed, and he was cooperative throughout the exam.  His speech was spontaneous, clear and coherent.  The Veteran's affect was constricted and his mood was anxious, depressed and dysphoric.  There was evidence of attention disturbances and psychomotor activity abnormality.  His thought content was preoccupied with one or two topics.  The Veteran had significant short-term memory impairment, but his remote memory was within normal limits.  The Veteran reported occasional panic attacks.  He has severe problems controlling his anger.  There was no evidence of delusions, hallucinations, obsessive-compulsive behavior, impaired judgment or abstract thinking.  The examiner confirmed a diagnosis of PTSD and assigned a GAF scaled score of 50.  The examiner opined that the Veteran's PTSD disability was moderate to severe in severity and it has caused him severe emotional distress, severe social and occupational dysfunction, and social withdrawal.  The examiner indicated that the Veteran's PTSD disability resulted in total occupational and social impairment. 

Additional VA treatment records show that the Veteran continues to isolate himself from others and he continues to have difficulty controlling his anger.  In VA treatment record dated in May 2010, it was noted that Veteran reported that he was having increased difficulty maintaining relationship with his family.  He reported that his wife was afraid of him because of his violent outbursts and his children do not want to associate with him.  The treating VA psychologist noted that the Veteran had occupational and social impairment, with deficiencies in most areas such as work and family relationships.  He has problems with concentration, depressed mood and anger management.  He has panic attacks and depressed mood affecting his ability function appropriately.  The treating VA psychologist opined that the Veteran was unemployable because the neurobiological mechanisms that normally regulate stable mood and arousal have degraded to the extent that the Veteran requires a very low stress lifestyle to assist him in maintaining a stable mood, arousal and behavior.  A GAF scaled score of 45 was assigned.  A March 2011 VA treatment shows that the Veteran continues to have difficulty with interpersonal conflict and he was arrested for threatening a neighbor.  

The Veteran and his friend, Mr. R. testified during a Board videoconference hearing in May 2011.  The Veteran testified that he struggled with symptoms of anxiety, depression, poor sleep, anger management, episodes of violence, lack of interest, impaired concentration and memory loss.  The Veteran reported that he avoids crowds, but he sees his family once week.  He stated that his wife was scared of him and she sleeps in a different room at night.  Mr. R. testified that he and the Veteran are good friends, like brothers, and they talk about their problems with each other and help each other with their PTSD symptomatology.  

The Veteran's son and daughter have also provided statements in support of the Veteran's claim for an increased rating for his PTSD disability.  In these letters, the Veteran's children provide examples of how the Veteran's mental health has deteriorated over the years and they report how their relationship with their father is strained because of his PTSD symptomatology makes him unpredictable. 

Here, the Veteran seeks a higher evaluation for his PTSD disability.  He asserts that his disability is manifested by symptomatology that is more severe than associated with a 50 percent evaluation under Diagnostic Code 9411.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the entire period of this appeal, therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  The Board finds that the medical evidence of record establishes that the Veteran's symptomatology more closely approximates the criteria for a 70 percent rating for the entire appeal period. 

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms of impaired impulse control with episodes of violence; occasional panic attacks, impaired short-term memory, difficulty adapting to stressful circumstances, neglect of personal hygiene, difficulty establishing and maintaining effective relationships, and depressed mood affecting the ability to function appropriately.  The December 2009 VA examiner stated that the Veteran's PTSD caused severe emotional distress, severe social and occupational dysfunction, and social withdrawal.  These symptoms more closely approximate the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130. 

Moreover, in subsequent VA treatment records, the treating VA psychologist found that throughout the course of the Veteran's treatment, his symptomatology only resulted in occupational and social impairment, with deficiencies in most areas such as work and family relationships.  This assessment is more consistent with the criteria associated with the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In addition, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 45 and 50.  Such scores are indicative of serious impairment in social and occupational functioning.  

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 70 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 70 percent is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  However, as the issue of entitlement to a TDIU necessarily encompasses the same matter, and the issue of a TDIU is being remanded for further development, the Board need not now decide the Veteran's entitlement to any extraschedular consideration.  The Board also notes that the issue of entitlement to a disability evaluation in excess of 70 percent for the PTSD is remanded to the RO for additional development.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is granted for the entire appeal period.  



REMAND

There is evidence of record which tends to show that the service-connected PTSD may have worsened since the 2009 VA examination.  In a May 2010 lay statement, the Veteran stated that his symptomatology due to his PTSD disability is "getting worse."   Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The record shows that the Veteran receives treatment for the service-connected PTSD at the VA medical facility in the Pennsylvania Healthcare System.  The RO should obtain the VA treatment records for treatment of the PTSD from January 2011.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Board finds that the Veteran's claim for a higher initial rating for PTSD includes a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

Here, the service-connected disabilities include the PTSD now rated at 70 percent, tinnitus rated at 10 percent, and hearing loss rated at zero percent.  As such, the schedular requirements for consideration of a TDIU rating are now met.

There also is evidence of occupational impairment.  See the December 2009 VA examination report.  

In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

Though the RO previously denied the Veteran's claim for a TDIU in an August 2010 rating decision, the Board notes that it did so while the Veteran's PTSD appeal was pending and before the 70 percent rating was granted.  Therefore, the issue of TDIU is raised once again.  

The RO/AMC should send the Veteran a VCAA notice letter for the TDIU component of the increased rating claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain all VA treatment records of the Veteran's treatment of the PTSD dated from January 2011 from the Pennsylvania VA healthcare system.  

2.  The RO should schedule the Veteran for a psychiatric examination to determine the severity of the service- connected PTSD.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should identify all symptoms and functional impairment due to the PTSD.  The examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD.  The examiner should render an opinion as to whether the PTSD causes total occupational and social impairment and whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his work and educational background.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The RO should inform the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and for a TDIU rating that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.

4. Then, following completion of any indicated development, the RO should adjudicate the claim for entitlement to a disability rating in excess of 70 percent for the PTSD and entitlement to a total rating based upon individual unemployability by reason of service- connected disability.

If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford the a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


